Title: To Thomas Jefferson from Thomas Appleton, 1 June 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            1st. June. 1807—
                        
                        Thos. Jefferson. President of the U: States.
                  To a Case of Liquors Sent him by the Ship Two friends Capt. Williams to the Care of G: Christie Collector of Sd. Port—
                  
                     
                        
                           
                           
                           P[ods]
                           
                           
                        
                        
                           Vizt.
                           10
                           half bottles of menti paparitide @ 4— 
                           40
                        
                        
                           
                           10
                           —do.—Canellon" 
                           40
                        
                        
                           
                           10.
                           
                               do. 
                              Caffè 
                           40
                        
                        
                           
                           10.
                           
                               do. Latte de Vecchia 
                           40
                        
                        
                           
                           10.
                           
                               do. Cedrato
                           40
                        
                        
                           
                           8.
                           
                               do. D’Alkermes.—@5
                           
                              40
                           
                        
                        
                           
                           
                           Pavolis
                           240
                        
                        
                           equal to 25. & ¼—  Dollars
                           
                           
                        
                     
                  
                  There is therefore three quarters of a dollar bala. of account due me from the Sd. President—
                  
                            
                        
                    